PRYOR, J.
Obviously, the percentage of profits was as essentially a portion of Muller’s “wages” or “salary” as the $5,000. Of this percentage, the referee finds that, at the date of the assignment, Muller had earned $658.18. By the act of the assignors in terminating the contract, they prevented the contingency which might have made Muller’s percentage more or less, or nothing, and fixed it at this sum. By the act of the assignors in terminating the contract, which would have postponed payment till the end of the year, this sum instantly became due and payable, and is recoverable by action, with interest from the date of the assignment. In every sense of the word, it was actually owing to Muller. The statute is “a beneficent as well as a remedial provision, and should be liberally construed, so as to meet a wrong and advance the remedy which the legislature had in mind.” In re Heath, 46 Hun, 114. Motion denied, with costs.